 226DECISIONS OF NATIONAL LABORRELATIONS BOARDLarkwood Farms, a Division of the PillsburyCompanyandAmalgamatedMeat Cutters &ButcherWorkmen of North America,DistrictUnionNo.405,AFL-CIO,Petitioner.Case10-RC-7725August 26, 1969DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconducted on April 18, 1969, under the supervisionof the Regional Director for Region 10, among theemployees in the stipulated unit. At the conclusionof the balloting, the parties were furnished with atally of ballots, which showed that of approximately241 eligible voters, 231 cast ballots, of which 94were for, and 130 against, the Petitioner, and 7 werechallenged.Thechallengedballotswerenotsufficient in number to affect the results of theelection.Thereafter,thePetitionerfiledtimelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector investigated the objectionsand, on May 28, 1969, issued and duly served uponthe parties his Report on Objections, in which herecommended that Petitioner'sObjection2beoverruled; and that Objection 1 be sustained, theelection set aside, and a second election directed.Thereafter, the Employer filed timely exceptions totheRegionalDirector'sReport, and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the purposeofcollectivebargainingwithin themeaning ofSection 9(b) of the Act:Allproductionemployees,maintenanceemployees,sanitationemployees,warehouseemployees and janitors employed by the Employerat its Guntersville, Alabama, facility, but excludingalloffice clerical employees, technical employees,quality assurance laboratory employees, professionalemployees, buyers, salesmen, truck drivers, chickencatchers, egg handlers, guards and supervisors asdefined in the Act.5.TheBoardhasconsideredtheRegionalDirector'sReport and the Employer's exceptionsand brief, and makes the following findings:'With regard to Objection 1, investigation revealedthat the Employer's observer at the election, whilestationed at the checking table wore a hat with thewords "Vote No" on the side facing toward thevotersand away from the Board agent. TheRegionalDirectorfoundthatthisconductconstituted electioneering which interfered with theelection.We do not agree with the Regional Director.Although Board instructions direct observers not towear or display buttons and other insignia in thepolling place, it has been held that the wearing ofprounion insignia by union observers does not initself constitute interference with an election.' Thequestion for determination here is whether thewearing by an employer observer at the polls of ahat which bears an antiunion inscription warrants adifferent conclusion.We do not think so.'As the Board stated inWesternElectricCompany, Inc.,87 NLRB 183, 185, "the identity ofelectionobservers,aswell as the fact that theyrepresent the special interests of the parties, isgenerallywellknown to the employees." Theidentity and special interests of employer observersmay not reasonably be presumed to be less wellknown than that of the union observers. We are ofthe opinion that the impact on the voters is notmateriallydifferentwhether the observers wearprounionorantiunioninsigniaof this kind.Moreover, we do not consider this type of conductto constitute the kind of electioneering at or nearthe polling place which affects the results of anelection.Nor is there any indication that theEmployer's observer refused to obey a specific orderby the Board agent to remove the insignia. In all thecircumstances, therefore, we find that the action oftheEmployer'sobserverdidnotconstituteinterferencewith the employee freedom of choice.Accordingly, we find no merit in Objection 1.As we have overruled the objections to theelection and as the tally of ballots shows that thePetitioner did not receive a majority of the validballots cast in the election, we shall certify theresults of the election.'In the absenceof exception thereto, we adopt,pro forma,the RegionalDirector's recommendationthat Objection 2 be overruled.'ElectricWheel Co,120 NLRB 1644'Cf Delaware Mills. Inc.,123 NLRB 943178NLRB No. 38 LARKWOOD FARMS, A DIV OF THE PILLSBURY CO.227CERTIFICATION OF RESULTSDistrictUnion No. 405, AFL-CIO, and that saidIt is hereby certified that a majority of the validlabor organization is not the exclusive representativevotes has not been cast for Amalgamated Meatof the employees in the appropriate unit within theCutters& Butcher Workmen of North America,meaning of Section 9(a) of the Act.